Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claims 21-22, are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Malik et al. US 20060274776 A1. 

Claims 1-20 are cancelled.  

Regarding claim 21, Malik et al. US 20060274776 A1 discloses 21. (New) A wireless communication system comprising: 	
a set of wireless access points that are wireless network nodes [0022] discloses wireless base station apparatus (“AP” ), and 									a set of wireless client nodes that are wireless network nodes [0022] discloses wireless base station apparatus (“AP” ) assigns a signature signal to each STA (i.e. a set of wireless client nodes) 													wherein at least one of the wireless network nodes[0023]An AP and STAs  execute an CSMA algorithm) is configured to: 									obtain a primary node signature signal for inclusion in transmissions from the wireless network node on a wireless network channel [0088] STA ,using enhanced CSMA algorithm, is able to detect the signature signals of other STAs  in medium(i.e. channel) where a plurality of transmissions are performed concurrently,
 	determine channel occupancy by monitoring received transmissions from other wireless network nodes on the wireless network channel and identify node signature signals within the received transmissions as either primary node signatures or secondary node signatures; [0047] detect whether or not a signature signal is present in a medium, For example [0103] when STA 1 and STA 2 detect that medium  is busy by STA3 transmission and  STA 1 and STA 2 are backoff for certain time),													determine that the identified node signature signals are associated with secondary node signatures and starting transmission from the wireless network node without attention to the channel occupancy.  [00 09] disclose STA detects whether or not the signature signal is present in a medium to be accessed; when the signature signal is not present in the medium ,transmits the signature signal and a data packet addressed to  AP).
Regarding claim 22, Malik et al. US 20060274776 A1 discloses a method comprising:
obtaining, by a wireless network node, a primary node signature signal for inclusion in transmissions from the wireless network node on a wireless network channel0022] discloses wireless base station apparatus (“AP” ) assigns a signature signal to each STA) and [0088] STA ,using enhanced CSMA algorithm, is able to detect the signature signals of other STAs  in medium(i.e. channel) where a plurality of transmissions are performed concurrently;				at the wireless network node, determining channel occupancy by monitoring received transmissions from other wireless network nodes on the wireless network channel and identifying node signature signals within the received transmissions as either primary node signatures or secondary node signatures[0047] detect whether or not a signature signal is present in a medium, For example [0103] when STA 1 and STA 2 detect that medium  is busy by STA3 transmission and  STA 1 and STA 2 are backoff for certain time),						determining that the identified node signature signals are associated with secondary node signatures and starting transmission from the wireless network node without attention to the channel occupancy[00 09] disclose STA detects whether or not the signature signal is present in a medium to be accessed; when the signature signal is not present in the medium ,transmits the signature signal and a data packet addressed to  AP).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478